Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1, 3, 5 and 6 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 5, patentability exists, at least in part, with the claimed features of: 
a first grounding section side switch to switch a state of a circuit between the grounding section and the capacitor between a conduction state and- a non-conduction state when brought to first and second positions opposite to each other, respectively, 
the first grounding section side switch having first and second ends, the first end connected to the grounding section, the second end connected to the first end of the capacitor; 
a second grounding section side switch to switch a state of a circuit between the grounding section and the capacitor between a conduction state and a non-conduction state when brought to first and second positions opposite to each other, respectively, 
the second grounding section side switch having first and second ends, the first end connected to the grounding section, the second end connected to the second end of the capacitor; 
a capacitor voltage detector to detect a voltage value of the capacitor; and 
a controller to control each of the first to fourth switches cathode-side switch, the anode-side switch, the first grounding section side switch and the second grounding section side switch,

when each of the cathode-side switch, the first grounding section side switch, and the second grounding section side switch is brought to one of the first and second positions, and the anode-side switch is brought to the other one of the first and second positions as a first switching combination to cause the capacitor to discharge and allow a ground capacitance present between the cathode side power supply path and the grounding section to charge, and then 
a predetermined period has elapsed after the controller has established the first switching combination, and
the controller brings the first grounding section side switch to the  other one of the first and second positions to allow the capacitor to charge, by receiving current flowing through a ground fault resistance present between the cathode side power supply path and the grounding section and the DC power supply while maintaining positions of the switches other than the first grounding section side switch, wherein the controller obtains a second voltage value of the capacitor detected by the capacitor voltage detector when the cathode-side switch is brought to the other one of the first and second positions, and each of the anode-side switch, the first grounding section side switch, and the second grounding section side switch is brought to the one of the first and second positions as a second switching combination to cause the capacitor to discharge and allow a ground capacitance present between the anode side power supply path and the grounding section to charge, and then a predetermined period has elapsed after the controller has established the second switching combination, and the controller brings the first grounding section side switch to the other one of the first and second positions while maintaining positions of the switches other than the first grounding section side switch to allow the capacitor to charge by receiving current flowing through a ground fault resistance present between the anode side power supply path and the grounding section, wherein the controller 
Prior Art:
Wild et al. (US 20050146335) teach a method is provided for detecting electrical leakage between a power supply and a frame of a vehicle or machine. The disclosed method includes coupling a first capacitor between a frame and a first terminal of a power supply for a predetermined period of time.
Wild et al. does not teach the limitations above.
Kasashima et al. (US 20130063152)  teach an electric leakage sensing apparatus includes a coupling capacitor having one end connected to a DC power supply, a pulse generator that supplies a pulse to the other end of the coupling capacitor, a voltage detector that detects a voltage at the coupling capacitor charged by the pulse, an electric leakage determination part that compares the voltage detected by the voltage detector to a threshold value, and makes a determination of existence or non-existence of an electric leakage of the DC power supply based on a comparison result.
Kasashima et al. does not teach the limitations above.
Yasukawa et al. (US 20160091552) teach An electric leak detector for a vehicle includes a coupling capacitor that has a terminal (A) connected to an on-vehicle high voltage device and a terminal (B) connected to a repetitive signal output circuit. The coupling capacitor repeatedly performs a charge operation and a discharge operation in response to a repetitive signal.
Yasukawa et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858